LATTIMORE, J.
Conviction for cattle theft; punishment, two years in the penitentiary.
There are no bills of exception in the re-ord. Objections to the court’s charge and the special charges appearing in the record would indicate that, at the time the court’s charge was submitted to appellant’s counsel, same did not contain instructions on the law of accomplice testimony. The charge, as same appears in the record, seems to sufficiently present the law of that issue. The facts demonstrate the presence in evidence of testimony aside from that of the accomplice which tends to connect the accused with the commission of thé offense.
The case was not one of circumstantial evidence. The owner of the alleged stolen animal testified that he had on the range, at the place about where the accomplice says he and appellant killed a yearling, a four months old calf branded “M A,” which was still sucking its mother, and the cow was also branded “M A.” ‘The accomplice testified that he and appellant on the occasion charged killed a yearling branded “M A,” and that appellant sold the meat. Other witnesses corroborated this testimony. Appellant took the stand in his own behalf and admitted the killing of the calf, but claimed that he was induced to take part in the transaction by the accomplice.
Finding no error in the record, the judg-' ment will be affirmed.